DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,458,666. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim an apparatus for providing a fluid stream into an environment comprising a body portion having a flow channel defined therein for gas flow therethrough, a nozzle operatively disposed within the flow channel; said nozzle adapted to direct a liquid therefrom; the channel and the nozzle are operatively disposed relative to each other so that a gas flowing through the channel and the liquid are combined into a fluid stream directed from the apparatus into the surrounding environment, the apparatus further comprising one or more arms disposed angularly disposed relative to the nozzle, the one or more arms providing for a non-linear outflow.  A system for dispersing water into an environment, the system comprising an apparatus for delivering the water into the environment, the apparatus comprising a body portion with a channel between a first end of the apparatus and a second end of the apparatus; a nozzle operatively disposed within the channel, said nozzle adapted to direct water through the second end of the apparatus into the surrounding environment, a water line adapted for delivering water to the apparatus, a propulsion mechanism for mixing air with the water and directing the water into the surrounding environment, and one or more arms angularly disposed relative to the nozzle and to the apparatus, the one or more arms providing for a non-linear outflow.  A method for delivering water into an environment, the method comprising situating an apparatus for water dispersion in an environment, channeling a stream of water through the apparatus via a nozzle disposed within the apparatus, directing the stream of water in a particular manner such that the air in the environment is cooled by the evaporative action of the water, wherein the apparatus the one or more arms providing for a non-linear outflow.  The claims of the instant invention are broader in scope than claims 1-19 of U.S. Patent No. 10,458,666, and are therefore, encompassed in claims 1-19 of U.S. Patent No. 10,458,666.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf ‘916 in view of US 2008/0079179 A1(Lundgreen et al).
Metcalf ‘916 discloses an apparatus, system and method that discloses all the featured elements of the instant invention and method claims that recites all the steps, see claims 1-19 which recite the exact same claim language of the instant application, except for one or more arms angularly disposed relative to the nozzle and the one or more arms providing for a non-linear outflow as recited in claim 1; the non-linear flow being one or more of circular, spiral or rotational and the non-linear flow providing moving the air into better contact with the water exiting at the water outlet to mix with air with the water to generate mist as in claim 2; the arms providing for the non-linear flow as in claim 5; comprising one or more louvers or deflector structures to provide for a non-linear outflow as in claim 11; one or more arms angularly disposed relative to the nozzle and to the apparatus and the one or more arms providing for a non-linear outflow as in claim 13; the non-linear flow is one or more of circular, spiral or rotational and the non-linear flow provides moving the air into better contact with the water exiting at the water outlet to mix with air with the water to generate mist as in claim 14; and one or more louvers or deflector structures to provide for a non-linear outflow as in claim 15; the one or more arms providing for a non-linear outflow as in claim 16; the non-linear flow is one or more of circular, spiral or rotational and the non-linear flow provides moving the air into better contact with the water exiting at the water outlet to mix with air with the water to generate mist as in claim 17; and one or more louvers or deflector structures to provide for a non-linear outflow as in claim 20.  US 2008/0079179 A1(Lundgreen et al) discloses an apparatus and system for providing/dispersing a fluid stream/water into an environment and teaches a method of delivering water into an environment comprising a body portion 28/30; a nozzle 22/44 and one or more arms 34 connected to the body portion and angularly disposed relative to the nozzle to provide for a non-linear outflow(i.e. vortices) and deflector structures 42 to provide for a non-linear outflow(i.e. vortices).  See Figures 1-4 and paragraph [0022-0036].  
As to claims 1, 5, 13, 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide one or more arms connected to the body portion and angularly disposed relative to the nozzle and the one or more arms providing for a non-linear outflow in the apparatus of Metcalf ‘916, as taught by US 2008/0079179 A1(Lundgreen et al), since Metcalf ‘916 discloses the use of one or more arms 210a-d attached and connected to the body portion and wherein in col. 3, lines 61-64 it is disclosed that the arms may be straight or otherwise.  In addition, the angularly disposed arms will create turbulence(vortices) which will facilitate the mixing of air and water from the nozzle into the environment as taught by US 2008/0079179 A1(Lundgreen et al), see paragraph [0022]. 
	As to claims 2, 14 and 17, see paragraphs [0022-0027} of US 2008/0079179 A1(Lundgreen et al).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein one or both the non-linear flow being one or more of circular, spiral or rotational and the non-linear flow providing moving the air into better contact with the water exiting at the water outlet to mix with air with the water to generate mist in the apparatus of Metcalf ‘916, since US 2008/0079179 A1(Lundgreen et al) teaches that the non-linear flow created by the arms 34 and deflector structures 42 impart opposite directional rotation to the air(i.e. spiral or rotational) and this non-linear flow(vortice patterns) result in efficient mixing of air with the water to generate a mist.
	As to claim 3, see claims 2, 3 and 5 of Metcalf ‘916.
As to claim 4, see claim 4 of Metcalf ‘916.
As to claim 6, see claim 6 of Metcalf ‘916.
As to claim 7, see claim 7 of Metcalf ‘916.
As to claim 8, see claim 8 of Metcalf ‘916.
As to claim 9, see claim 9 of Metcalf ‘916.
As to claim 10, see claims 10 and 11 of Metcalf ‘916.
As to claims 11, 15 and 20, see the deflector structures 42 to provide for a non-linear outflow(i.e. vortices) in US 2008/0079179 A1(Lundgreen et al), see paragraphs [0022-0025].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide one or more deflector structures to provide for a non-linear flow in the apparatus of Metcalf ‘916, since US 2008/0079179 A1(Lundgreen et al) teaches that the non-linear flow created by deflector structures 42 impart directional rotation to the air(i.e. vortices) and this non-linear flow(i.e.vortices) results in efficient mixing of air with the water to generate a mist.
As to claim 12, see claim 12 of Metcalf ‘916.
As to claim 18, see claims 17 and 18 of Metcalf ‘916.
As to claim 19, see claim 19 of Metcalf ‘916.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Massey et al ‘362, Tamaru et al ‘769, Jones et al ‘719 and Utter et al ‘340 disclose various types of misting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752